Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 30, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim 21 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a placeholder “means for” coupled with functional language “means for detecting”, “means for establishing”,  “means for generating”, “means for obtaining”, “means for sending”, “means for receiving”, “means for outputting”, without reciting sufficient structure to achieve the function.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 21 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed functions, and equivalents thereof. 
A review of the specification para [0232] shows the electronic device comprises one or more processors and memory storing one or more programs for performing any of the methods or processes , and the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “software operating on a generic hardware”.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Piersol et al (US Patent Application Pub. No. 2017/0357478 A1) hereinafter Piersol, in view of Mathew et al (US Patent Application Pub. No. 2018/0025287 A1) hereinafter Mathew, and in further view of Kudurshian et al (US Patent Application Pub. No. 2017/0358305 A1) hereinafter Kudurshian.
Regarding claims 1, 19, 20 and 21, Piersol teaches:
A method, performed by a first electronic device having one or more processors and memory storing, the method comprising: at the first electronic device: detecting one or more wireless signals from a second electronic device positioned within a threshold proximity of the first electronic device, (see ¶ [0002], Piersol shows a multi-first electronic device) configured to communicatively couple to a second user device via a direct communication connection, such as Bluetooth, NFC, or the like (detecting one or more wireless signals from a second electronic device)
wherein the second electronic device includes a…model associated with an application implemented on the first electronic device; (see Fig. 7B and ¶ [0202],[0211], Piersol shows digital assistant system can be distributed across multiple computers for example some of the modules and functions of the digital assistant can be divided into a server portion and a client portion, where the client portion resides on one or more user devices (second electronic device) and communicates with the server portion, where the user devices can include applications such as games, a calendar application, a navigation application, or an email application (application implemented on the first electronic device), Fig. 2A and ¶ [0071],[0083] shows the device stores user data and models e.g., speech recognition models, statistical language models, natural language processing models, ontology, task flow models, service models, etc. for processing user input (model associated with an application)
based on the one or more wireless signals, establishing a communication connection with the second electronic device; (see Fig. 1 item 104 and ¶ [0044], Piersol shows user device can communicate via the second user device via a direct communication connection, such as Bluetooth or NFC (communication connection with the second electronic device)
obtaining input data via a sensor of the first electronic device; (see Fig. 2A and ¶ [0047],[0056], Piersol shows the device includes sensors including optical sensors, intensity sensors and a microphone and controllers, which couple the signals to the peripheral interface (obtaining input data via a sensor
sending, via… the communication connection, a representation of the input data to the second electronic device, (see ¶ [0114], Piersol shows the device includes sensors such as workout sensors/sports devices which receive workout sensor data, and display, store, and transmit the workout data (sending… input data to the second electronic device)
receiving a result from the second electronic device via the communication connection, wherein the result is derived from the output; and (see Fig. 7B and ¶ [0215], Piersol shows the device include a speech recognition system to process the speech input that is received to produce a recognition result using one or more speech recognition models (result is derived from the output)
outputting a representation of the result via a user interface of the application (see ¶ [0262], Piersol shows the device can respond to an audio input by providing a visual output e.g., a display notification or LED toggle), an auditory output, a haptic output, or a combination for example, respond to the audio input with a visual output e.g. displaying a transcript of the audio input (outputting a representation of the result)
Piersol does not explicitly show:
machine-learned model
upon establishing the communication connection, generating, for the application, a proxy to the machine-learned model; 
via the proxy 
wherein sending the representation of the input data initiates the second electronic device to generate an output from processing the representation of the input data through the machine-learned model;
Mathew shows:
machine-learned model  (see Fig. 1 and ¶ [0002],[0006], Mathew shows a system which utilizes machine learning on a client device for enhancing a user's experience by providing a plurality of prediction models for each of a plurality of applications on the client device, Fig. 2 item 212 and ¶ [0036],[0037] shows the client device includes machine-learned model)
upon establishing the communication connection, generating, for the application, a proxy to the machine-learned model; (see Fig. 2 item 265 and ¶ [0036],[0044], Mathew shows proxy models can be pre-installed on a client device or requested by the client device or provided to client device via an upgrade package transmitted to, or downloaded by, the client device from model server, where the server/update clients module transmits the proxy models to the client devices in response to a request from the client devices (generating, for the application, a proxy to the machine-learned model)
via the proxy (see Fig. 3 step 307 and ¶ [0047],[0048],[0053], Mathew shows a client device collects user data generated by a user interacting with an application, selects a model from the plurality of proxy models available for an application, e.g. speech recognition, and determines a closest matching proxy model (via the proxy)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Piersol to incorporate the teaching of Mathew such that the second user device utilizes machine learning technique for enhancing a user's experience by providing a plurality of prediction models for each of a plurality of applications on the user device, where proxy models are pre-installed or downloaded from the model server. Doing so would enhance a user's experience since the system/second user device would provide a plurality of prediction models for each of a plurality of applications on the user device to produce a recognition result using one or more speech recognition models
Kudurshian shows:
wherein sending the representation of the input data initiates the second electronic device to generate an output from processing the representation of the input data through the machine-learned model; (see Fig. 1 and ¶ [0003], Kudurshian shows a system having multiple digital assistant/DAs and a digital assistant server, where the input data), ¶ [0008] shows identifying context information associated with the user device and determining a user intent based on the speech input and context information associated with the user device and determining whether the task is to be performed at the user device or another electronic device (second electronic device) communicatively connected to the user device, Fig.7B item 730 and ¶ [0223] shows the digital assistant device includes service models and the STT speech processing module processes the speech input and the context information to produce a recognition result (generate an output from processing the representation of the input data)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Piersol and Mathew to incorporate the teaching of Kudurshian such that the second user device receives the speech input and context information and utilizes machine learning technique to produce a recognition result. Doing so would enhance a user's experience since the system/second device would provide a plurality of prediction models for each of a plurality of applications to produce a recognition result using the speech recognition model.

Regarding claim 2, Piersol modified by Mathew and Kudurshian teaches claim 1.
Piersol does not explicitly show:
The method of claim 1, wherein the one or more wireless signals includes identification information for the machine-learned model stored on the second electronic device 
Mathew shows:
The method of claim 1, wherein the one or more wireless signals includes identification information for the machine-learned model stored on the second electronic device (see ¶ [0047],[0048], Mathew shows client device can collect private user data generated by a user interacting with an application on the client device and select a model from the plurality of proxy models available (identification information for the machine-learned model)


Regarding claim 3, Piersol modified by Mathew and Kudurshian teaches claim 2.
Piersol does not explicitly show:
The method of claim 2, wherein the identification information includes an input dimension of the machine-learned model 
Kudurshian shows:
The method of claim 2, wherein the identification information includes an input dimension of the machine-learned model  (see ¶ [0367], Kudurshian shows the digital assistant determines the user intent based on the speech input and context information, for example, the context information may indicate that the current volume of the user device is at 50% (identification information includes an input dimension),  As a result, upon receiving the speech input such as "Turn the volume up by 10%," the digital assistant determines that the user intent is to increase the volume to 60%)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Piersol and Mathew to incorporate the teaching of Kudurshian such that the second user device receives the speech input and context information which may include information such as volume level and utilizes the machine learning technique to produce a recognition result. Doing so would enhance a user's experience since the system/second device would provide a plurality of prediction models for each of a plurality of applications to produce a recognition result using the speech recognition model.

Regarding claim 4, Piersol modified by Mathew and Kudurshian teaches claim 1.
Piersol shows:
The method of claim 1, further comprising, at the first electronic device: sending, to the second electronic device, a request to establish the communication connection (see Fig. 7B and ¶ [0202],[0211], Piersol shows digital assistant system can be distributed across multiple computers for example some of the modules and functions of the digital assistant can be divided into one or more user devices (second electronic device), Fig. 1 item 104 and ¶ [0044] shows user device communicate with the second user device via a direct communication connection, such as Bluetooth or NFC (to establish the communication connection)
Piersol does not explicitly show:
based on the one or more wireless signals, determining whether the machine-learned model satisfies one or more predetermined conditions associated with the application; and in accordance with a determination that the machine-learned model satisfies the one or more predetermined conditions, 
Mathew shows:
based on the one or more wireless signals, determining whether the machine-learned model satisfies one or more predetermined conditions associated with the application; and in accordance with a determination that the machine-learned model satisfies the one or more predetermined conditions, sending, to the second electronic device, (see ¶ [0018], Mathew shows the system can be configured to allow users to select to "opt in" or "opt out" of participation in the collection of personal information data during registration for services, for example, users can select not to provide location information for targeted content delivery services or select to not provide precise location information, but permit the transfer of location zone information (satisfies one or more predetermined conditions associated with the application)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Piersol and Kudurshian to incorporate the teaching of Mathew such that the user device allows users to select to "opt in" or "opt out" of participation in the collection of personal information data, for example, users can select not to provide location information for targeted 

Regarding claim 5, Piersol modified by Mathew and Kudurshian teaches claim 4.
Piersol does not explicitly show:
The method of claim 4, wherein the one or more predetermined conditions is based on a location of the first electronic device 
Mathew shows:
The method of claim 4, wherein the one or more predetermined conditions is based on a location of the first electronic device (see ¶ [0018], Mathew shows the system can be configured to allow users to select to "opt in" or "opt out" of participation in the collection of personal information data during registration for services, for example, users can select not to provide location information for targeted content delivery services (predetermined conditions is based on a location)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Piersol and Kudurshian to incorporate the teaching of Mathew such that the user device allows users to select to "opt in" or "opt out" of participation in the collection of personal information data, for example, users can select not to provide location information for targeted content delivery services. Doing so would insure safeguarding and securing access to user’s personal information data since the system/ user device allows users to select to "opt in" or "opt out" of participation in the collection of personal information data.

Regarding claim 6, Piersol modified by Mathew and Kudurshian teaches claim 1.
Piersol shows:
The method of claim 1, further comprising, at the first electronic device: prior to establishing the communication connection with the second electronic device, connecting to a network of the second electronic device in accordance with an obtained user permission, wherein the communication connection with the second electronic device is established based on the obtained user permission (see ¶ [0044],[0182], Piersol shows user device can be configured to communicatively couple to second user device via a direct communication connection, such as Bluetooth, NFC via the Settings application or module, which provides access to settings for device (communication connection with the second electronic device is established based on the obtained user permission).

Regarding claim 7, Piersol modified by Mathew and Kudurshian teaches claim 1.
Piersol shows:
The method of claim 1, wherein the communication connection is a full duplex point-to- point connection between the first electronic device and the second electronic (see ¶ [0044], Piersol shows user device can be configured to communicatively couple to second user device via a direct communication connection, such as Bluetooth, NFC (full duplex point-to- point connection).

Regarding claim 12, Piersol modified by Mathew and Kudurshian teaches claim 1.
Piersol does not explicitly show:
The method of claim 1, wherein the first electronic device does not store a local machine- learned model for the application 
Kudurshian shows:
The method of claim 1, wherein the first electronic device does not store a local machine- learned model for the application (see ¶ [0008], Kudurshian shows identifying context information associated with the user device and determining a user intent based on the speech input and context information associated with the user device and determining whether the task is to be performed at another electronic device (first electronic device does not store a local machine- learned)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Piersol and Mathew to incorporate the teaching of Kudurshian such that the user device determines user intent based on the speech input and context information associated with the user device and determines the task is to be performed at 

Regarding claim 13, Piersol modified by Mathew and Kudurshian teaches claim 1.
Piersol does not explicitly show:
The method of claim 1, wherein the first electronic device stores a local machine-learned model, and further comprising: in accordance with establishing the communication connection with the second electronic device, forgo processing the representation of the input data through the local machine-learned model to generate a local result 
Mathew shows:
The method of claim 1, wherein the first electronic device stores a local machine-learned model, and further comprising: (see ¶ [0036],[0037], Mathew shows the client device includes proxy models which can be downloaded by the client device from model server, Fig. 2 and ¶ [0036],[0044] shows proxy models can be pre-installed on a client device or requested by the client device or provided to client device via an upgrade package transmitted to, or downloaded by, the client device from model server (stores a local machine-learned model)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Piersol to incorporate the teaching of Mathew such that the user device stores proxy models which are pre-installed or downloaded from the model server. Doing so would enhance a user's experience since the system would provide a plurality of prediction models for each of a plurality of applications on the user device to produce a recognition result 
Kudurshian shows:
in accordance with establishing the communication connection with the second electronic device, forgo processing the representation of the input data through the local machine-learned model to generate a local result (see ¶ [0008], Kudurshian forgo processing the representation of the input data)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Piersol and Mathew to incorporate the teaching of Kudurshian such that the user device determines user intent based on the speech input and context information associated with the user device and determines the task is to be performed at another electronic device. Doing so would enhance a user's experience since the user device would send the task to the second device having a plurality of prediction models for each of a plurality of applications.

Regarding claim 14, Piersol modified by Mathew and Kudurshian teaches claim 1.
Piersol does not explicitly show:
The method of claim 1, further comprising, at the first electronic device: generating the representation of the input data by adjusting a format or size of the input data
Kudurshian shows:
The method of claim 1, further comprising, at the first electronic device: generating the representation of the input data by adjusting a format or size of the input data (see ¶ [0367], Kudurshian shows the digital assistant determines the user intent based on the speech input and context information, for example, the context information may indicate that the current volume of the user device is at 50%. As a result, upon receiving the speech input such as "Turn the volume up by 10%," the digital assistant determines that the user intent is to increase the volume to 60% (adjusting a format or size of the input data)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Piersol to incorporate the teaching of Kudurshian such that the user device receives the speech input and context information which may include information such as volume level and adjust the volume level and utilize the machine learning technique to produce a 

Regarding claim 15, Piersol modified by Mathew and Kudurshian teaches claim 14.
Piersol does not explicitly show:
The method of claim 14, wherein the representation of the input data is generated such that a dimension of the representation of the input data corresponds to an input dimension of the machine-learned model
Kudurshian shows:
The method of claim 14, wherein the representation of the input data is generated such that a dimension of the representation of the input data corresponds to an input dimension of the machine-learned model (see ¶ [0367], Kudurshian shows the digital assistant determines the user intent based on the speech input and context information, for example, the context information may indicate that the current volume of the user device is at 50%. As a result, upon receiving the speech input such as "Turn the volume up by 10%," % (the input data)the digital assistant determines that the user intent is to increase the volume to 60%, ¶ [0009] shows system includes various models (e.g., speech recognition models, statistical language models, natural language processing models, ontology, task flow models, service models, etc.) for processing user input and determining the user intent (the input data corresponds to an input dimension of the machine-learned model)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Piersol to incorporate the teaching of Kudurshian such that the user device receives the speech input and context information which may include information such as volume level and adjust the volume level and utilize the machine learning technique to produce a recognition result. Doing so would enhance a user's experience since the system/second device would provide a plurality of prediction models for each of a plurality of applications to produce a recognition result using the speech recognition model.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Piersol, in views of Mathew and Kudurshian , and in further view of Davila et al (US Patent Application Pub. No. 2016/0262442 A1) hereinafter Davila
Regarding claim 8, Piersol modified by Mathew and Kudurshian teaches claim 1.
Piersol does not explicitly show:
The method of claim 1, wherein establishing the communication connection causes the second electronic device to load the machine-learned model 
Davila shows:
The method of claim 1, wherein establishing the communication connection causes the second electronic device to load the machine-learned model (see Fig. 1A and ¶ [0048],[0150],[0149], Davila shows a system which includes a local computing device, connected to a printer and scanning devices, in which a user can automatically retrieve the corresponding color profile for a printing device connected to local control device, where a printer communication module automatically detects the attached printer and downloads corresponding software through the connection established by the printer connection module (establishing the communication connection causes the second electronic device to load)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Piersol and Mathew to incorporate the teaching of Davila such that the proxy models can be requested by the client device when the connection to the second device is established (Mathew shows proxy models can be requested by the client or downloaded by, the client device from the server). Doing so would enable faster processing of speech input since the system/digital assistant would have faster access to the speech processing model.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Piersol, in views of Mathew and Kudurshian , and in further view of Shankar et al (US Patent Application Pub. No. 2014/0006191 A1) hereinafter Shankar
Regarding claim 9, Piersol modified by Mathew and Kudurshian teaches claim 1.

The method of claim 1, wherein a property of the communication connection is uniquely mapped to the machine-learned model 
Shankar shows:
The method of claim 1, wherein a property of the communication connection is uniquely mapped to the machine-learned model (see Fig. 1 and ¶ [0026], Shankar shows a transaction system which includes a computing device/point-of-sale terminal and multiple mobile users, where at least part of transaction system is located at or proximate to transactional area and which utilizes wireless technologies such as BLUETOOTH, where the system passively scans for wireless packets and determines based on the signal strength of received packets of wireless client(s), if a registered user of wireless client is proximate to POS module, claim 17 shows determining whether the first client is located at the transaction area of the business location based on the first client signal strength (a property of the communication connection) with respect to at least one of: a log-distance path loss model; a ray-tracing model; or a Bayesian hierarchical model (mapped to the…model)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Piersol to incorporate the teaching of Shankar such that the user device establishes the connection based on the signal strength and the available machine learning model. Doing so would enhance a user's experience since the system/second device would select the prediction model for the applications to produce a recognition result.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Piersol, in views of Mathew and Kudurshian, and in further view of Jia et al (US Patent Application Pub. No. 2019/0073607 A1) hereinafter Jia
Regarding claim 10, Piersol modified by Mathew and Kudurshian teaches claim 1.
Piersol does not explicitly show:
The method of claim 1, wherein the proxy maps one or more resources of the second electronic device to the application

The method of claim 1, wherein the proxy maps one or more resources of the second electronic device to the application (see Fig. 2 and ¶ [0004], Jia shows a system which provides a framework for modularizing machine-learning models of mobile applications and configuring those models to be downloaded as needed, ¶ [0013] shows the application may be configured to operate with the optional modules through foreign function interfaces/FFI and a particular operation may optionally be performed by certain resource-specific modules if the corresponding resource is available on the device where the application is installed, for example, an FFI may define functions that map to functions of resource-specific libraries (maps one or more resources of the second electronic device to the application)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Piersol to incorporate the teaching of Jia such that the proxy can be configured to operate with optional modules through foreign function interface which allow particular operations to be performed by certain resource-specific modules if the corresponding resource is available on the second device where the application is installed. Doing so would enable more efficient use of resources since the digital assistant can access resources available on the second device.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Piersol, in views of Mathew and Kudurshian, and in further view of Szeto et al (US Patent Application Pub. No. 2018/0018590 A1) hereinafter Szeto
Regarding claim 9, Piersol modified by Mathew and Kudurshian teaches claim 1.
Piersol does not explicitly show:
The method of claim 1, wherein the proxy is configured to appear, to the application running on the first electronic device, as a local machine-learned model operating on the first electronic device  
Szeto shows:
The method of claim 1, wherein the proxy is configured to appear, to the application running on the first electronic device, as a local machine-learned model operating on the first electronic device  (see Fig. 1 and ¶ [0005], Szeto shows a system to build trained machine learning models capable of generating interesting predictions using in-the-field data, ¶ [0018],[0063] shows the system includes a modeling engine to generate one or more trained machine learning models based on local private data, which is able to receive model instructions from one or more remote computing devices over a network, and creates the trained actual model as a function of the local private data used by an application (appear, to the application running on the first electronic device, as a local machine-learned model operating on the first electronic device)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Piersol to incorporate the teaching of Szeto such that the user device receives proxy models for a plurality of prediction models for each of a plurality of applications from the second device, and the proxy model is trained to use local data and operates as a local machine learned model. Doing so would enhance a user's experience since the user device would be able to access a plurality of prediction models and use local data for each of a plurality of applications ice to produce a recognition result.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Piersol, in views of Mathew and Kudurshian, and in further view of Gupta et al (US Patent Application Pub. No. 2019/0147369 A1) hereinafter Gupta
Regarding claim 16, Piersol modified by Mathew and Kudurshian teaches claim 1.
Piersol does not explicitly show:
The method of claim 1, wherein the result is generated by mapping the output from the machine-learned model to the result based on one or more predetermined relationships  
Gupta shows:
The method of claim 1, wherein the result is generated by mapping the output from the machine-learned model to the result based on one or more predetermined relationships (see Fig. 1 and ¶ [0003], Gupta shows a machine-learning based system, in which rule determination for black-box machine-learning models is predetermined relationships), Fig.2 and ¶ [0017],[0018] shows a proxy black-box mode, once trained, is configured to receive an instance of user data as input and to output probabilities that the instance is associated with different observed outputs of the black-box machine-learning model, where the proxy black-box model is trained to provide output that maps to the output of the black-box machine-learning model, given a same input instance (result is generated by mapping the output from the machine-learned model)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Piersol to incorporate the teaching of Gupta such that the user device receives proxy models for a plurality of prediction models for each of a plurality of applications from the second device, where rule-based determination is used and the proxy model is trained to associate inputs to the model with observed outputs of the model. Doing so would enable  modeling more complex patterns in data and achieve higher accuracy since the user device would be able to access a proxy model which is trained to associate inputs to the model with observed outputs of the model.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Piersol, in views of Mathew, Kudurshian and Gupta, and in further view of Szeto.
Regarding claim 17, Piersol modified by Mathew, Kudurshian and Gupta teaches claim 16.
Piersol does not explicitly show:
The method of claim 16, further comprising, at the first electronic device: sending, with the representation of the input data via the communication connection, processing instructions for the representation of the input data, wherein the result is generated from the output based on the processing instructions  
Szeto shows:
The method of claim 16, further comprising, at the first electronic device: sending, with the representation of the input data via the communication connection, processing instructions for the representation of the input data, wherein the result is generated from the output based on the processing instructions (see Fig. 1 and ¶ [0005], Szeto shows a system that builds trained machine learning models capable of generating interesting predictions using in-the-field data, ¶ [0018],[0037] shows the system includes a modeling engine to generate one or more trained machine learning models, which is able to receive model instructions from one or more remote computing devices over a network (sending, with the representation of the input data via the communication connection, processing instructions for the representation of the input data), and creates the trained actual model as a function of the local private data and the machine learning algorithm generates a mapping function that maps inputs to an output (result is generated from the output based on the processing instructions)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Piersol to incorporate the teaching of Szeto such that the user device receives proxy models for a plurality of prediction models for each of a plurality of applications from the second device, which is able to receive model instructions from one or more remote computing devices over a network, and the machine learning algorithm generates a mapping function that maps inputs to an output. Doing so would provide a distributed, on-line machine learning system since the user device would be able to access a plurality of prediction models and receive model instructions from one or more remote computing devices to produce a recognition result.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Piersol, in views of Mathew and Kudurshian, and in view of Trumbull et al (US Patent Application Pub. No. 2014/0095432 A1) hereinafter Trumbull, and in further view of Arner et al (US Patent Application Pub. No. 2009/0013310 A1) hereinafter Arner.
Regarding claim 18, Piersol modified by Mathew and Kudurshian teaches claim 1.
Piersol does not explicitly show:
The method of claim 1, wherein the first device implements a first version of the application and the second device implements a second version of the application, wherein an integrated development environment compiles the application into the first version in accordance with a setting of the integrated development environment being set at a first state, and wherein the integrated development environment compiles the application into the second version in accordance with the setting being set at a second state  
Trumbull shows:
The method of claim 1, wherein the first device implements a first version of the application and the second device implements a second version of the application (see Fig. 1 items 110,114 and ¶ [0002],[0008], Trumbull shows a cloud computing system with multiple portable computing devices using applications storing data on network servers, with users accessing data via multiple different versions of applications that may use and expect different formats for the data, in which a first device has application v1 and a second device has application v1, the system upgrading a first version of an application installed on the first device to a second version (first device implements a first version of the application and the second device implements a second version of the application) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Piersol to incorporate the teaching of Trumbull such that the system allows users to access data via multiple different versions of applications that may use and expect different formats for the data, and the system can upgrade a first version of an application installed on the first device to a second version. Doing so would allow users to access different formats of the data via multiple different versions of applications since the system would be able to upgrade a first version of an application installed on the first device to a second version.
Arner shows:
wherein an integrated development environment compiles the application into the first version in accordance with a setting of the integrated development environment being set at a first state, and wherein the integrated development environment compiles the application into the second version in accordance with the setting being set at a second state (see ¶ [0003], Arner shows a system that relates to developing Rich-Internet-Applications/RIAs, and in particular to an Integrated Development Environment/IDE for developing RIAs designed to run on remote computing devices (an integrated development environment), ¶ [0018],[0071] shows the IDE comprises a toolbox for adding graphical components to a user interface state, and tools adding logic and implementing the process flow by generating one or more UI states, and setting one or more property values for each of the graphical components (a setting of the integrated development environment being set at a first state… a second state)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Piersol to incorporate the teaching of Arner such that the system uses an Integrated Development Environment which uses User Interface states for setting property values for the version numberz for each of the application graphical components. Doing so would enable easier upgrades to application software and data since the system would use an Integrated Development Environment using graphical components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
                                                                                                                                                                                                        
RANJAN PANT
Examiner
Art Unit 2458

/RP/

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458